DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 17 of App. No. 17/117,291 (same as U.S. Patent Publication No. 2021/0122680), hereinafter App. No. ‘291 in view of App. No. 17/236, 580 (same as U.S. Patent Publication No. 2021/0261467), hereinafter App. No. ‘580. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claims 1 - 17, App. No. ‘291 discloses a silicon nitride substrate comprising a silicon nitride sintered body including silicon nitride crystal grains and a grain boundary phase (claim 1, lines 1 – 2), a plate thickness of the silicon nitride substrate being 0.4 mm or less (claim 12), a percentage of a number of the silicon 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (U.S. Patent Publication No. 2018/0002237).
Regarding claim 1, Aoki disclose a silicon nitride substrate comprising a silicon nitride sintered body (1, Figures 1 – 2; Abstract) including silicon nitride crystal grains (5, Figure 3; claim 15) and a grain boundary phase (6, Figure 3; paragraph [0021]), a plate thickness of the silicon nitride substrate being 0.4 mm or less (claim 13), a percentage of a number of the silicon nitride crystal grains including dislocation defect portions (paragraph [0031]) inside the silicon nitride crystal grains among any 50 of the 
Regarding claim 2, Aoki discloses wherein the percentage is not less than 0% and not more than 10% ((paragraphs [0031] and [0076]).
Regarding claim 3, Aoki discloses wherein no aggregate of a component other than silicon, oxygen, and nitrogen is 1 μm2 or more in the dislocation defect portion (Figure 3).
Regarding claim 4, Aoki discloses wherein no component other than silicon, oxygen, and nitrogen is detected to be 10 mol % or more in the dislocation defect portion (Figure 3).
Regarding claim 5, Aoki discloses wherein a percentage of a number of the silicon nitride crystal grains having an occupied area ratio of the dislocation defect portion of 5% or less among the number of the silicon nitride crystal grains including the dislocation defect portions is 70% or more (Figure 3).
Regarding claim 6, Aoki discloses wherein a maximum value of major diameters of the silicon nitride crystal grains in a 300 μm×300 μm observation region of any cross section of the silicon nitride sintered body is 60 μm or less (Figure 3).
Regarding claim 7, Aoki discloses wherein an average of major diameters of the silicon nitride crystal grain in a 300 μm×300 μm observation region of any cross section of the silicon nitride sintered body is within a range not less than 1 μm and not more than 10 μm (Figure 3).
Regarding claim 8, Aoki discloses wherein a surface area of each of the grain boundary phases in a 300 μm×300 μm observation region of any cross section of the silicon nitride sintered body is 9 μm2 or less (Figure 3).
Regarding claim 9, Aoki discloses wherein the plate thickness is not less than 0.10 mm and not more than 0.30 mm (Figure 3).
Regarding claim 10, Aoki discloses wherein a breakdown voltage of the silicon nitride substrate is 25 kV/mm or more (Figure 3).
Regarding claim 11, Aoki discloses wherein a thermal conductivity of the silicon nitride substrate is 80 W/(m.K) or more (Figure 3).
Regarding claim 12, Aoki discloses wherein a three-point bending strength of the silicon nitride substrate is 600 MPa or more (Figure 3).
Regarding claim 13, Aoki discloses silicon nitride circuit board, comprising: the silicon nitride substrate according to claim 1; and a circuit part provided on the silicon nitride substrate (Figure 3).
Regarding claim 14, Aoki discloses wherein the circuit part is a metal plate having a thickness of 0.8 mm or more (Figure 3).
Regarding claim 15, Aoki discloses wherein the circuit part is patterned into a pattern shape by etching.
Regarding claim 16, Aoki discloses wherein no aggregate of a component other than silicon, oxygen, and nitrogen is 1 μm.sup.2 or more in the dislocation defect portion, a percentage of a number of the silicon nitride crystal grains having an occupied area ratio of the dislocation defect portion of 5% or less among the number of the silicon nitride crystal grains including the dislocation defect portions is 70% or more, and a 
Regarding claim 17, Aoki discloses wherein no component other than silicon, oxygen, and nitrogen is detected to be 10 mol % or more in the dislocation defect portion, a percentage of a number of the silicon nitride crystal grains having an occupied area ratio of the dislocation defect portion of 5% or less among the number of the silicon nitride crystal grains including the dislocation defect portions is 70% or more, and a maximum value of major diameters of the silicon nitride crystal grains in a 300 μm×300 μm observation region of any cross section of the silicon nitride sintered body is 60 μm or less (Figure 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847